Willson, Judge.
Appellants appeal from a conviction obtained against them in May, 1883, upon a charge of violating the “Local Option” law in precinct number four, of Collin county.
Since the conviction, in September, 1883, the voters of that precinct, at an election held in accordance with law, determined against prohibition in said precinct, and in accordance with such determination the commissioners’ court of said county declared in due form that the provisions of the Local Option law were no longer in force in said precinct.
Such being the present condition of this case, the judgment must be reversed and the prosecution dismissed, because there is no longer any law in force by authority of which the judgment could be enforced. (Freeze and Jones v. The State, 14 Texas Ct. App., 31; Prather v. The State, Id., 453.)

Reversed and dismissed.

Opinion delivered April 26, 1884.